  Case 17-34578         Doc 32     Filed 02/20/19 Entered 02/20/19 09:10:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34578
         MARIO PONCE
         AMANDA PONCE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2017.

         2) The plan was confirmed on 01/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-34578        Doc 32      Filed 02/20/19 Entered 02/20/19 09:10:39                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $3,800.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                    $3,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,639.28
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $169.20
    Other                                                                 $401.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,210.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ACAR LEASING LTD DBA GM FININC Unsecured     11,993.00     11,993.11        11,993.11            0.00       0.00
ALLY FINANCIAL                 Unsecured           0.00           NA               NA            0.00       0.00
ALLY FINANCIAL                 Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN EXPRESS               Unsecured      2,100.00       2,100.24         2,100.24           0.00       0.00
BARCLAYS BANK DELAWARE         Unsecured      1,316.00            NA               NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15 Unsecured           771.00        771.99           771.99           0.00       0.00
CAPITAL ONE                    Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                    Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         213.00        213.49           213.49           0.00       0.00
CAPITAL ONE NA                 Unsecured         476.00        476.78           476.78           0.00       0.00
CAVALRY PORTFOLIO SVCS LLC     Unsecured      1,124.00            NA               NA            0.00       0.00
CAVALRY SPV I                  Unsecured      1,123.00       1,123.09         1,123.09           0.00       0.00
COMENITY CAPITAL               Unsecured           0.00           NA               NA            0.00       0.00
COMENITY CAPITAL BANK          Unsecured            NA       1,839.19         1,839.19           0.00       0.00
CREDIT ONE BANK                Unsecured           0.00           NA               NA            0.00       0.00
Diversified Consulta           Unsecured         141.00           NA               NA            0.00       0.00
FINGERHUT                      Unsecured           0.00           NA               NA            0.00       0.00
FIRST PREMIER BANK             Unsecured           0.00           NA               NA            0.00       0.00
FORD MOTOR CREDIT CORPORATION Unsecured            0.00           NA               NA            0.00       0.00
FORD MOTOR CREDIT CORPORATION Unsecured            0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority          325.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured         9,325.00     10,289.26        10,289.26         149.85     440.15
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,474.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       2,284.00            NA               NA            0.00       0.00
LVNV FUNDING                   Unsecured           0.00      2,328.46         2,328.46           0.00       0.00
LVNV FUNDING                   Unsecured           0.00      7,810.37         7,810.37           0.00       0.00
MIDLAND FUNDING                Unsecured           0.00      2,433.44         2,433.44           0.00       0.00
MIDLAND FUNDING                Unsecured      2,433.00            NA               NA            0.00       0.00
MIDLAND FUNDING                Unsecured      1,438.00       1,437.82         1,437.82           0.00       0.00
NATIONWIDE                     Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-34578       Doc 32     Filed 02/20/19 Entered 02/20/19 09:10:39                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT          Unsecured      5,282.00       5,031.00      5,031.00           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured      2,086.00       2,086.62      2,086.62           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured      1,535.00       1,535.14      1,535.14           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured            NA       1,802.33      1,802.33           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured      1,802.00           0.00          0.00           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      2,021.00       2,021.40      2,021.40           0.00         0.00
REC SOLUTION                  Unsecured         207.00           NA            NA            0.00         0.00
REGIONAL ACCEPTANCE CO        Unsecured           0.00           NA            NA            0.00         0.00
SYNCB                         Unsecured           0.00           NA            NA            0.00         0.00
TD BANK USA                   Unsecured         338.00        338.22        338.22           0.00         0.00
WALMART                       Unsecured           0.00           NA            NA            0.00         0.00
WELLS FARGO DEALER SERVICES   Unsecured      2,513.00            NA            NA            0.00         0.00
WELLS FARGO DEALER SERVICES   Secured       13,175.00     15,743.26     15,743.26            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $26,032.52             $149.85                 $440.15
      All Other Secured                                   $0.00               $0.00                   $0.00
TOTAL SECURED:                                       $26,032.52             $149.85                 $440.15

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $45,342.69                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                           $3,210.00
       Disbursements to Creditors                             $590.00

TOTAL DISBURSEMENTS :                                                                        $3,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-34578         Doc 32      Filed 02/20/19 Entered 02/20/19 09:10:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
